The judgment of the court was pronounced by
Rost, J.
The law made it the duty of the commissioners appointed to lay out the road over the plantation of the plaintiff, to do so with as little injury or inconvenience to her as was compatible with the public interest. It seems to us that this has not been done. No necessity has been shown for running the road through the plantation buildings, and within twenty-five or thirty feet from the negro cabins and the stable; this is an inconvenience to which the plaintiff should not be subjected without necessity.
It is therefore ordered, that the judgment in this case be reversed, the proceedings of the commissioners set aside, and the case remanded, with directions to the district judge to refer again the laying out to the commissioners, so that it may be done according to law.
It is further ordered, that the defendants pay the costs of this appeal.